Citation Nr: 0434274	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel



INTRODUCTION

The veteran served with the Recognized Guerrillas from August 
1945 to September 1945 and the Regular Philippine Army from 
September 1945 to February 1946.  The veteran died in 
November 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran died in November 1972; his death certificate 
lists the cause of death as pulmonary tuberculosis.

2.  Pulmonary tuberculosis was not manifested during the 
veteran's period of active duty service or within three years 
of his discharge from service, nor was his pulmonary 
tuberculosis otherwise related to such service.

3.  The appellant's spouse had service with the Recognized 
Guerrillas from August 1945 to September 1945 and with the 
Regular Philippine Army from September 1945 to February 1946. 

4.  The appellant filed her claim for accrued benefits in 
January 2002.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2004).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death, 
legal entitlement to accrued benefits and legal entitlement 
to nonservice-connected death pension benefits.  The 
September 2002 and November 2003 RO letters informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought and advised her of the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that the September 2002 and November 2003 letters 
implicitly notified the appellant that she should submit any 
pertinent evidence in her possession.  In this regard, she 
was repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in September 2002 and the initial rating 
decision was in February 2003.  Thus, the VCAA notice was 
timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, including an Affidavit For Philippine Army 
Personnel, and physical examinations dated September 1945 and 
February 1946, and a death certificate.  As the record 
contains sufficient competent medical evidence to decide the 
issues at hand, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the appellant as relevant to this issue.  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service as it relates to his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Moreover, 
the Board observes that the record currently contains 
absolutely no indication that the conditions which caused or 
contributed to the veteran's death were related to his active 
service.  Based on the foregoing, the Board finds that a VA 
medical opinion is not necessary to make a decision on the 
appellant's claim of service connection for the cause of the 
veteran's death.

Under these circumstances, the Board finds no further action 
is necessary to assist the appellant with the claim.

Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as pulmonary tuberculosis.  
The veteran's death certificate does not show that an autopsy 
was performed, and the appellant has not reported an autopsy.  
At the time of the veteran's death, he was not service 
connected for any disability.

The death certificate shows the cause of death as pulmonary 
tuberculosis.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
tuberculosis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

A review of the record reveals that there is no evidence of 
pulmonary tuberculosis during service or for many years 
thereafter.  A physical examination report from September 
1945 shows normal lungs and normal cardiovascular system.  In 
his Affidavit for Philippine Army Personnel dated in January 
1946, the veteran declared that he incurred no wounds or 
illnesses in service.  Additionally, a physical examination 
conducted in February 1946 shows that the lungs were 
clinically evaluated as normal and a chest x-ray revealed a 
"healthy chest."  Moreover, a chest x-ray from December 
1946 showed a "radiographically healthy chest."  There is 
no medical evidence to show the veteran suffered from 
pulmonary tuberculosis, other than it being listed as the 
cause of death on his death certificate.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's pulmonary tuberculosis was manifested during 
service, or that it was manifested within three years of his 
discharge from service or that it was otherwise related to 
his military service.  The appellant alleges that the veteran 
suffered from pulmonary tuberculosis during active duty 
service; however, opinions regarding medical causation and 
diagnosis require medical skills and must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  At 
any rate, her contention regarding treatment for tuberculosis 
during active duty service is not supported by the veteran's 
own assertions in his January 1946 Affidavit for Philippine 
Army Personnel and the physical examination and x-ray reports 
from September 1945, February 1946 and December 1946.

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or a service-connected disability.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Nonservice-connected pension benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of a veteran.  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department. 38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

The service department has certified that the appellant's 
spouse served in the Recognized Guerrillas from August 1945 
to September 1945 and with the Regular Philippine Army from 
September 1945 to February 1946.  The Board is bound by the 
service department finding which does not show recognized 
service so as to confer eligibility for VA death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) 
and (c).  

Accrued Benefits

Application for accrued benefits must be filed within one 
year after the date of death of a veteran.  38 C.F.R. 
§ 3.1000(c).  The death certificate of record shows that the 
appellant's spouse died in November 1972.  The record shows 
that the appellant filed her claim for accrued benefits in 
January 2002.  Thus, her application was submitted outside 
the permissible filing period provided by the regulations.  
Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
of entitlement to accrued benefits must be denied because of 
the absence of legal merit or entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to VA death pension benefits is denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



